                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

ANTHONY HICKEY,                                    )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )      No.     3:20-CV-481-RLJ-HBG
                                                   )
CLINICAL SOLUTIONS,                                )
                                                   )
               Defendant.                          )

                                  MEMORANDUM OPINION

       Plaintiff, a prisoner of the Tennessee Department of Correction incarcerated in the

Trousdale Turner Correctional Center (“TTCC”), has filed a pro se complaint alleging violations

of U.S.C. § 1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 4].

       Plaintiff has sued Clinical Solutions, which appears to be the entity responsible for

providing medical and dental care at TTCC, and his complaint alleges denials of such care to

Plaintiff during his confinement in TTCC [Doc. 1 p. 1–7]. The general venue statute for federal

district courts provides in relevant part as follows:

               A civil action may be brought in—

               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or

               (3) if there is no district in which an action may otherwise be brought
               as provided in this section, any judicial district in which any
               defendant is subject to the court's personal jurisdiction with respect
               to such action.




     Case 3:21-cv-00034 Document 10 Filed 01/15/21 Page 1 of 2 PageID #: 36
28 U.S.C.A. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).

       As set forth above, Plaintiff’s complaint sets forth claims that arose during his incarceration

in the TTCC, which is in Trousdale County, Tennessee, which lies within the Nashville Division

of the United States District Court for the Middle District of Tennessee. 28 U.S.C. § 123(b)(2);

https://www.tnmd.uscourts.gov/divisions-court. The Court therefore concludes that the proper

venue for this case is the Nashville Division of the Middle District of Tennessee. See O’Neill v.

Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (finding that venue in a suit against a public official lies

in the district where he performs his official duties).

       Accordingly, the Clerk will be DIRECTED to transfer this action to the Nashville Division

of the Middle District of Tennessee and to close this Court’s file.



               IT IS SO ORDERED.

                                                               ENTER:



                                                                       s/ Leon Jordan
                                                                 United States District Judge




                                                   2

     Case 3:21-cv-00034 Document 10 Filed 01/15/21 Page 2 of 2 PageID #: 37
